Citation Nr: 1146765	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  10-37 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a knee disorder.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


REMAND

The Veteran served on active duty from January 1957 to August 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision, by the Muskogee, Oklahoma RO.  The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).  

In his substantive appeal (VA Form 9), received in September 2010, the Veteran requested a videoconference hearing before a Veterans Law Judge.  A videoconference hearing was scheduled for November 8, 2011.  The Veteran did not appear, but it is important to note that, in a statement in support of the claim (VA Form 21-4138) received in June 2011, the Veteran requested a Travel Board hearing (in person) at the RO instead of the videoconference hearing.  In light of the Veteran's request, and because the RO schedules hearings before the Board at the RO, a remand of this matter to the RO is warranted.  

The RO should schedule the Veteran for a hearing before a member of the Board sitting at the RO.  He and his representative should be provided opportunity to prepare.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

